DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-15 are rejected under 35 U.S.C. 102 as being anticipated by Kahlmann (U.S. Publication 20110050215) 
Regarding claim 1, Kahlmann discloses a sample analyzer (see fig. 3 (combination of 1-4 and 9)) comprising: 
a magnetic field applier (see fig. 3 (1)) configured to apply a magnetic field to a cartridge (see fig. 3 (4)) containing a sample (see fig. 3 (inside (4))) and magnetic particles which bond an object to be detected in the sample (see [0032] The cartridge 4 contains inter alia a fluid to be analyzed with dissolved magnetic particles 15); 
a measurer (see fig. 3 (3)) configured to measure the magnetic particles in the cartridge (see [0032] the sensor 3 is designed to measure the concentration of magnetic particles 15 as an indication of several parameters, as the amount of antibodies in a fluid); and 
an analyzing processor configured to analyze and process a result of a measurement by the measurer (see fig. 7 and [0023] the results of measurements are obtained by the magnetic system), 
the magnetic field applier comprising: an electromagnet disposed on a first side of the cartridge (see [0032] At least one magnet 1, 2 may be a permanent magnet 13 or an electromagnet); 
a magnetic member configured to be magnetized by the electromagnet (see [0035]) changing the current balance between the first magnet 1 and the second magnet 2, which are designed as electromagnets in this embodiment, changes the magnetic field to force (move) magnetic particles 15 towards and from the sensor surface; and a moving actuator configured to move the magnetic member (see fig. 3 via (9)).

    PNG
    media_image1.png
    343
    595
    media_image1.png
    Greyscale

Regarding claim 2, Kahlmann further discloses wherein the magnetic member is disposed on a second side of the cartridge, the second side being opposite to the first side (see fig. 3 (1 w.r.t 4)).  

Regarding claim 3, Kahlmann further discloses wherein a moving direction of the magnetic particles in the cartridge is changed by moving the magnetic member by the moving actuator (see [0032] magnetic particles 15 are attracted towards the sensor surface by the first magnet 1 below the sensor 3. In position 1 the C-shaped mechanical support 9 is in a higher position relating to direction z, defined by the double sided arrow. In position 1 the sensor 3 is near to the first magnet 1 and far to the second magnet 2. In position 2 the U-shaped mechanical support 9 is in a lower position relating to direction z. In position 2 the sensor 3 is near to the second magnet 2 and far from the first magnet 1. In position 2 magnetic particles 15 are pulled away from the sensor surface by the second magnet 2. The process of removing magnetic particles 15 from the sensor surface is also called washing. At least one magnet 1, 2 may be a permanent magnet 13 or an electromagnet).
Regarding claim 4, Kahlmann further discloses wherein the moving actuator moves the magnetic member between a reversing position and a non-reversing position, a direction of a gradient of a magnetic field generated by the electromagnet is reversed at a location of the cartridge when the magnetic member is at the reversing position, and the direction of the gradient of the magnetic field generated by the electromagnet is not reversed at the location of the cartridge when the magnetic member is at the non-reversing position (see [0032, 0042] the electromagnet is movable to and away from the cartridge with a capacity of generating field gradients upto 2 T, as its moved towards the cartridge these fields will increase and vice versa).
Regarding claim 14, Kahlmann further discloses wherein the magnetic field applier is configured to locate the cartridge in proximity of the magnetic member (see fig. 3 (see 1, 3-4)).
Regarding claim 15, Kahlmann further discloses wherein the measurer is an optical measurer comprising a light source configured to generate a light incident on the cartridge and a light receiver configured to receive the light emitted from the cartridge (see [0047] a histogram of a measurement of luminescence measured before procedure of washing the sensor 3 with the magnet 1, 2, 12, 13 at the left, referred to as positive, and after washing the sensor 3 at the right, referred to as blanc. The magnetic particles 15 that remain on the surface 18 are labeled with a horseradish peroxidase (HRP)-tagged secondary antibody 16. HRP is an enzyme that catalyses the conversion of luminol, which releases photons, which are optically detected. Luminescence was measured upon incubation with luminol, which is a measure for the amount of magnetic particles 15 on the surface 18, as luminol is bound to the magnetic particles 15 in this example, corresponding to the binding of antibodies 16 to magnetic particles 15, where the sensor is tied to the cartridge 4); and the analyzing processor analyzes and processes a result of a measurement by the optical measurer (see fig. 7 and [0023] the results of measurements are obtained by the magnetic system).


Allowable Subject Matter
5.	Claim 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 5, wherein the measurer is an imager configured to take an image of the cartridge; and the analyzing processor configured to analyze and process the image taken by the imager.
Regarding claim 16, wherein the measurer comprises: an imager configured to take an image of the cartridge; and an optical measurer comprising a light source configured to generate a light incident on the cartridge and a light receiver configured to receive the light emitted from the cartridge, wherein the analyzing processor configured to analyze and process the image taken by the imager and/or a result of a measurement by the optical measurer.
	Claims 6-13 are also object as being depending on an objected base claim.

Examiner Notes
6.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly (U.S. Publication 20150233908) discloses a sensor device and a method of sampling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858